Filed 4/14/16 P. v. Perez CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                                 D068078

          Plaintiff and Respondent,

          v.                                                                (Super. Ct. No. SCE338718)

DOMINIC JOSEPH PEREZ,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County, John M.

Thompson, Judge. Affirmed.

          Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

          Kamala D. Harris, Attorney General, Gerald A. Engler and Julie L. Garland,

Assistant Attorneys General, Barry Jay Carlton and Eric A. Swenson, Deputy Attorneys

General, for Plaintiff and Respondent.
       Dominic Joseph Perez appeals from a judgment entered after a jury convicted him

of carjacking (Pen. Code,1 § 215, subd. (a)) and found true the allegation that he

personally used a deadly or dangerous weapon, a knife, in the commission of the offense

within the meaning of section 12022, subdivision (b)(2). During his presentence hearing,

Perez admitted the prior conviction and prison term allegations. The court then sentenced

Perez to a total term of 19 years in prison.

       On appeal, Perez contends the evidence is insufficient to support the allegation

that he used a knife in committing the carjacking. We affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On March 8, 2014, Antonio Vasquez, a carwash employee, was in his car on a

lunch break when Perez and another man pulled Vasquez out of the car and began

"kicking and beating" him for approximately five minutes. When a customer attempted

to intervene, Perez struck him in the face and "took out a knife." The customer returned

to his vehicle. Another carwash employee, Kizer Dickerson, observed the fight and told

the attackers to stop. Dickerson saw the customer intervene and Perez punch the

customer in the face twice. When Dickerson reacted, Perez pulled out the knife. After

striking Vasquez again, Perez drove off in Vasquez's vehicle. Two days after the assault,

a San Diego police officer arrested Perez and found "a silver folding knife with a blade

open" under a parked vehicle next to Perez.




1      Statutory references are to the Penal Code.
                                               2
       At trial, Vasquez described Perez's use of the knife: "[Perez] took it out like this

towards the customer and he had it there in his hand." Dickerson explained Perez

wielded the knife "[l]ike it was a gun at first, and so I backed off."

                                       DISCUSSION

       Perez contends the evidence supporting the allegation that he personally used a

knife in the commission of the carjacking is insufficient because no substantial evidence

shows he displayed the knife in a menacing manner; therefore, the jury could not

conclude he used a knife within the meaning of section 12022, subdivision (b)(2). As we

will explain, we disagree.

A. Standard of Review

       When an appellant challenges the sufficiency of the evidence on appeal, we must

review the whole record in the light most favorable to the judgment to determine whether

substantial evidence is disclosed such that a reasonable trier of fact could find the

essential elements of the crime beyond a reasonable doubt. (People v. Manibusan (2013)

58 Cal. 4th 40, 87.) Substantial evidence is evidence that is "reasonable, credible, and of

solid value." (Ibid.) We must "presume in support of the judgment the existence of

every fact the trier could reasonably deduce from the evidence." (People v. Reilly (1970)

3 Cal. 3d 421, 425.) We do not reweigh the evidence (People v. Culver (1973) 10 Cal. 3d
542, 548), reappraise the credibility of the witnesses, or resolve factual conflicts, as these

are functions reserved for the trier of fact. (People v. Koua Xiong (2013) 215
Cal. App. 4th 1259, 1268.) "Moreover, unless the testimony is physically impossible or

inherently improbable, testimony of a single witness is sufficient to support a

                                              3
conviction." (People v. Young (2005) 34 Cal. 4th 1149, 1181.) " 'A reversal for

insufficient evidence "is unwarranted unless it appears 'that upon no hypothesis whatever

is there sufficient substantial evidence to support' " the jury's verdict.' " (Manibusan, 58

Cal.4th at p. 87.)

       These principles apply to enhancement allegations such as that found true by the

jury in this case. (People v. Hajek and Vo (2014) 58 Cal. 4th 1144, 1197 (Hajek),

abrogated on other grounds in People v. Rangel (Mar. 28, 2016, S076785) __Cal.4th__

[2016 WL 1176584].)

B. Legal Principles

       Under section 12022, subdivision (b)(1), "[a] person who personally uses a deadly

or dangerous weapon in the commission of a felony . . . shall be punished by an

additional and consecutive term of imprisonment." (See also Hajek, supra, 58 Cal.4th at

p. 1197.) If that person "has been convicted of carjacking, . . . the additional term shall

be in the state prison for one, two, or three years." (§ 12022, subd. (b)(2).) Whether a

defendant used a deadly or dangerous weapon in the commission of the offense is a

question of fact for the jury. (People v. Blake (2004) 117 Cal. App. 4th 543, 555.)

       " 'In order to find "true" a section 12022[, subdivision] (b) allegation, a fact finder

must conclude that, during the crime, . . . the defendant himself or herself intentionally

displayed in a menacing manner or struck someone with an instrument capable of

inflicting great bodily injury or death.' " (Hajek, supra, 58 Cal.4th at p. 1197.) To

support the finding, the evidence requires "something more than merely being armed."

(People v. Chambers (1972) 7 Cal. 3d 666, 672.) "Although the use of a [weapon]

                                              4
connotes something more than a bare potential for use, there need not be conduct which

actually produces harm but only conduct which produces a fear of harm or force by

means or display of a [weapon] in aiding the commission of one of the specified

felonies." (Ibid.) On the other hand, the "passive display" of a weapon is not sufficient

evidence where "the exposure was not an act in furtherance of the crime, but a mere

incident of possession." (People v. Granado (1996) 49 Cal. App. 4th 317, 324, quoted

approvingly in Hajek, at p.1198.) "Thus when a defendant deliberately shows a

[weapon], or otherwise makes its presence known, and there is no evidence to suggest

any purpose other than intimidating the victim (or others) so as to successfully complete

the underlying offense, the jury is entitled to find a facilitative use rather than an

incidental or inadvertent exposure." (Granado, at p. 325.)

       In the context of enhancement statutes such as section 12022, the term "use" is

construed broadly to include cases interpreting the term as it is understood for purposes

of section 12022.5, addressing the personal use of a firearm in the commission of a

felony. (Hajek, supra, 58 Cal.4th at p. 1198.) For example, in Granado, the Court of

Appeal upheld a firearm enhancement even though the victim was not aware the

defendant had pulled out his gun during an attempted robbery. (Granado, supra, 49

Cal.App.4th at p. 325.) The Granado court reasoned: "To excuse the defendant from

this consequence merely because the victim lacked actual knowledge of the gun's

deployment would limit the statute's deterrent effect for little if any discernible reason."

(Id. at p. 327.) The Granado court explained the underlying purpose for the enhancement

statute is to address "the pervasive and inherent escalation of danger which arises from

                                               5
the defendant's act of deployment. By merely bringing a gun 'into play,' the defendant

removes impediments to its actual discharge and thus enhances the danger of violent

injury not only through an intentional act by the victim or a third party, but through an

impulsive or inadvertent act by the defendant." (Ibid., italics omitted.) The California

Supreme Court found this reasoning equally applicable in the context of the deadly or

dangerous weapon use enhancement. (Hajek, at p. 1198.)

C. Analysis

       Drawing all reasonable inferences and deductions from the record as we must, we

conclude substantial evidence supports the jury's finding that Perez personally used a

knife in the commission of the carjacking. At trial, Vasquez and Dickerson described

how Perez pulled out the knife during the carjacking and wielded it "towards a customer"

and "like it was a gun," suggesting it was pointed in a threatening manner. Perez's

wielding of the knife caused a customer to retreat and Dickerson to avoid intervening on

Vasquez's behalf. There is no indication that Perez's conduct was merely a passive

display or use. The jury reasonably inferred that by taking out the knife as others

approached, Perez engaged in "a deliberate display, intended to convey menace, for the

purpose of advancing the commission of the offense." (Granado, supra, 49 Cal.App.4th

at p. 325.) This suffices to establish "use" within the meaning of section 12022. The jury

necessarily concluded from the testimony "there was no reasonable explanation for

[Perez's] conduct other than a desire to facilitate the crime." (Ibid.) The record as a

whole supports the jury's true finding as to the knife use enhancement.



                                             6
                                 DISPOSITION

     The judgment is affirmed.




                                               O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


NARES, J.




                                      7